Dissenting Opinion by
Ervin, J.:
In this case the grand jury returned three indictments as follows: Bill No. 75 charged assault and battery, aggravated assault and battery, and assault and battery with intent to murder; Bill No. 76 charged commission of a crime of violence while armed with a firearm; Bill No. 78 charged carrying a concealed deadly weapon and unlawfully carrying a firearm without a license. Appellant was represented by counsel. Jury trial was waived. A demurrer was sustained as to Bill No. 78. The trial judge found appellant guilty on Bills Nos. 75 and 76. No post-conviction motions were filed. On Bill No. 75 appellant was sentenced to serve a term of three to six years. On Bill No. 76 he was sentenced to serve a consecutive term of one to. three years.
Bill No. 76 is based upon paragraph (b) of §628 of The Penal Code, Act of June 24, 1939, P. L. 872, 18 PS §4628, which paragraph reads as follows: “If any per*488son shall commit or attempt to commit a crime of violence when armed with a firearm contrary to the provisions of this section, he may, in addition to the punishment provided for the crime, be punished also as provided by this section.”
Judge Waters was of the opinion that this paragraph did not create a separate offense. He also felt that since the trial judge sustained a demurrer to Bill No. 78, charging carrying a concealed deadly weapon and unlawfully carrying a firearm without a license, that the charge in Bill No. 76: “That, on or about December 20, 1957, in Philadelphia County, David Curry unlawfully and feloniously did then and there commit a certain crime of violence, to wit, the crime of aggravated assault and battery with intent to kill, when and while armed with a firearm, to wit, a revolver; Contrary to the form of the Act of the General Assembly in such case made and provided, and against the peace and dignity of the Commonwealth of Pennsylvania.”, could not be sustained and that the sentence on this charge should be vacated. I cannot agree with this conclusion. It seems to me that the language used by the legislature in paragraph (b) of the Uniform Firearms Act is clear and it therefore became our duty to give effect to it rather than to create technicalities to defeat it. The Uniform Firearms Act, 18 PS §4628, provides as follows: “(b) If any person shall commit or attempt to commit a crime of violence when armed with a firearm contrary to the provisions of this section, he may, in addition to the punishment provided for the crime, be punished also as provided by this section.
“(c) ----
“(d) No person who has been convicted in this Commonwealth or elsewhere of a crime of violence shall own a firearm, or have one in his possession or under his control,
*489“(e) No person shall carry a firearm in any vehicle or concealed on or about his person, except in his place of abode or fixed place of business, without a license therefor as hereinafter provided.”
The indictment did not have to specify the section of the Uniform Firearms Act which was violated. The charge in the indictment that the “crime of violence” was committed while the defendant “was armed with a firearm, to wit, a revolver; contrary to the form of the Act of the General Assembly in such case made and provided” was sufficient to comply with the provisions of paragraph (b) of the act. The indictment was sufficiently specific to apprise the defendant of the charge and, although represented by Garfield W. Levy, Esquire, an able and experienced attorney, no objection was made either before the trial, at the trial, or at any time thereafter as to this point.
We do not know why the trial judge sustained the demurrer to Bill No. 78 but we do know that the evidence was entirely sufficient to sustain that charge. We surmise that the trial judge was endeavoring to avoid duplication since he actually did sentence under Bill No. 76. All of the conditions precedent had occurred to justify the additional sentence under Bill No. 76. The proofs clearly indicated (1) that the defendant had committed a crime of violence, to wit, assault and battery with intent to kill or aggravated assault and battery and (2) that at that time he was armed with a firearm contrary to the provisions of the Uniform Firearms Act in that (a) the weapon had been concealed and (b) that he had been convicted theretofore of a crime of violence and had in his possession a firearm.
The appellant is extremely fortunate not to have been charged with the crime of murder. He fired one shot into his wife’s head while she was asleep in bed. He left her without calling for help. After being found *490oy her father, about six hours later, she was taken to a hospital where she remained for approximately six months. At the time of the tidal she was still badly crippled and her speech was impaired. Under the circumstances the appellant received a light sentence and I can see no reason to make it lighter.
I would affirm the order of the court below as to both bills.
Woodside, J., joins in this dissenting opinion.